                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

MAY SISK,                                        *
individually,                                    *
                                                 *
        Plaintiff,                               *
                                                 *
v.                                               *     Case No.
                                                 *
SPIRIT MASTER FUNDING, LLC,                      *
a foreign limited liability company,             *
                                                 *
        Defendant.                               *

                                           COMPLAINT

           Plaintiff MAY SISK ("SISK" or "Plaintiff') hereby sues Defendant SPIRIT MASTER

FUNDING, LLC ("SPIRIT MASTER FUNDING, LLC" or "Defendant") pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. ("ADA"), and its implementing

regulations, the ADA's Accessibility Guidelines, 28 C.F.R. Part 36 ("ADAAG") and alleges as

follows:

                                JURISDICTION AND PARTIES

       1.       This is an action for declaratory and injunctive relief pursuant to Title III of the

ADA. This Court is vested with original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiffs claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant

SPIRIT MASTER FUNDING, LLC's failure to remove physical barriers to access and violations

of Title III of the ADA.

       2.       Venue is properly located in the Middle District of Tennessee pursuant to 28 U.S.C.

§ 1391(b) because venue lies in the judicial district of the property situs or the judicial district in

which a substantial part of the events or omissions giving rise to Plaintiffs claims occurred. The



                                                                                            Page l of 13

     Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 1 of 13 PageID #: 1
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 2 of 13 PageID #: 2
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 3 of 13 PageID #: 3
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 4 of 13 PageID #: 4
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 5 of 13 PageID #: 5
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 6 of 13 PageID #: 6
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 7 of 13 PageID #: 7
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 8 of 13 PageID #: 8
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 9 of 13 PageID #: 9
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 10 of 13 PageID #: 10
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 11 of 13 PageID #: 11
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 12 of 13 PageID #: 12
Case 3:19-cv-00864 Document 1 Filed 09/30/19 Page 13 of 13 PageID #: 13
